      Case 3:21-cv-00402-JLS-AHG Document 4 Filed 03/17/21 PageID.38 Page 1 of 1

                     • United States District Court
                        SOUTHERN DISTRICT OF CALIFORNIA
George Abdelsayed individually and on
behalf of all others similarly situated; et                       Case No. 21-cv-00402-BEN-JLB
al                                          a      Plaintiff,
                                          V.
                                                                    REPORT OF CLERK AND ORDER
MaITiott International, Inc. a Delaware                              OF TRANSFER PURSUANT TO
co1poration                                                             ''LOW-NUMBER'' RULE
                                                 Defendant.

                      REPORT OF CLERK PURSUANT TO LOW NUMBER RULE
Re:          "Low-Numbered Case No.:        19-cv-01715-JLS-AHG
             Title: Hall v. MaiTiott International, Inc.
             Nature of Case:     370 Other Fraud

The above "low-numbered" case and the present case appeai·:
10    (1)      to arise from the same or substantially identical transactions, happenings or events; or    7
□0    (2)      involve the same or substantially the same parties or property; or
      (3)      involve the same patent or trademark or different patents or trademarks covering the same or
               substantially identical things; or
0     (4 )     call for determination of the same or substantially identical questions of law; or
                                                                                                              ....
D     (5 )     where a case is refiled within one year of having previously been tenninated by the Comi; or
ID (6)         for other reasons would entail unnecessaiy duplication of labor if heard by different judges�
New Case#:           21-cv-0402-JLS-AHG

This case was transfeITed pmsuant to the Low-Number Rule. The related cases have been assigned to
the same judge and magistrate judge but they are NOT CONSOLIDATED at this point; all pleadings
must still be filed sepai·ately in each case.
                                                                      John Morrill, Clerk of Comi,
Dated:              3/9/21                                          By: s/M. Exler
                                                                                             M. Exler, Deputy

                   ORDER OF TRANSFER PURSUANT TO "LOW-NUMBER" RULE
I hereby consent to transfer of the above-entitled case to my calendai· pmsuant to Local Rule 40.1,
Transfer of Civil Cases under "Low-Number" Rule.
 Dated:     3/17/2021
                                                                   -r£.
                                                                     llited
                                                                            ~  Janis L. Sainmaiiino
                                                                                   States District Judge
It appearing that the above-entitled case is properly transferable in accordance with the provisions of
the Low-Number Rule, IT IS HEREBY ORDERED that this case is transfeITed to the calendar of
Judge Janis L. Samma1iino and Magistrate Judge Allison H. Goddai·d for all finiher proceedings.
Dated:          March 17, 2021
                                                                          ~           J
                                                                          Roger T. Benitez
                                                                           United States District Judge
